PD-0108-15
                                    NO. iH-n- QQ y^>

                                                          IN THE TEXAS COURT
         —)jAr
         PETITIONER
                                               §
VS.                                            §          OF
                                               §                            COURTS
THE STATE OF TEXAS,                                                                 JAN 23 2015
         RESPONDENT                                        CRIMINAL APPEALS

                 MOTION FOR EXTENSION OF TIME TO FILE PDR^@{ ^sta« Cl.eric
TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:
         Comes now. laJ.-^»sA>a b , £-i~WJm. Cause No.
jiC£ 1H? " '. styled The State ofTexas vs. ^ic^^d* b~. UttU                       The Petitioner
appealed to the Court of Appeals,      j *j              Supreme Judicial Distrfe^^gp^l No.
^-/3-OO^z.                                    The         case       waQ0URTaffime^ALAPPPAi«?
 •f>,c     /6" loll                                                              JAN 3 0

                                              II.
                                                                            Abel Acosta, Clerk
         The present deadline for filing the Petition for Discretionary Review is
'Tku^/fc ,tfl                                                Respectfully submitted,



                                                Petitioner Pro Se
                                                TDCJ#
                                                Texas Department of Criminal Justice




                                    CERTIFICATE OF SERVICE

       I, IP r a wd kH' 'l?f\M- , do hereby certify that a true and correct copy of the

above and foregoing Motion for Extension of Time to File a Petition for Discretionary

Review, has been forwarded by United States Mail, postage prepaid, first class, to the

State Prosecuting Attorney, P. O. Box 12405, Austin, TX 78711, and the District

Attorney                      for                    G^KuL^fra  oo 5*=» f-Vv st S« ii,ioQ on this the Tc**i.«.fy ±J_ day of
               O«lv     WHEREFORE, Petitioner prays this Court grant this motion and extend the
deadhne   for   filing   the   Petition   for   Discretionary   Review   in   Cause   No.
h-.i3-0 0%'L             to MarcU 3l *alS"